This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 PURPLE LUPINE, LLC, a New Mexico
 3 Limited Liability Company,

 4          Plaintiff-Appellee,

 5 v.                                                                                   No. 35,258

 6 SHERMAN & SHERMAN, P.C.,

 7          Defendant-Appellant,

 8 and

 9   CITY OF DEMING, a Municipal Corporation
10   of the State of New Mexico, SOUTHWEST LOAN
11   & INVESTMENT CORP., SUNBELT ANDERSON OIL
12   COMPANY, a Texas Corporation, and MINNIE LUJAN,
13   if living, and if deceased, Minnie Lujan’s unknown heirs,

14                  Defendants.

15 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
16 Henry R. Quintero, District Judge

17 McCarthy & Holthus, LLP
18 Jeannette Martinez Whittaker
19 Albuquerque, NM

20 for Appellee

21 Sherman & Sherman
 1 Jakub F. Sherman
 2 Frederick H. Sherman
 3 Deming, NM

 4 for Appellant
 5                             MEMORANDUM OPINION

 6 BUSTAMANTE, Judge.

 7   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

 8 disposition. No memorandum opposing summary reversal has been filed, and the time

 9 for doing so has expired.

10   {2}   Reversed.

11   {3}   IT IS SO ORDERED.

12
13                                    _______________________________________
14                                    MICHAEL D. BUSTAMANTE, Judge

15 WE CONCUR:


16
17 JAMES J. WECHSLER, Judge


18
19 RODERICK T. KENNEDY, Judge




                                              2